       Case 4:21-cv-00047-BMM Document 1 Filed 05/03/21 Page 1 of 63



Timothy M. Bechtold
Bechtold Law Firm, PLLC
P.O. Box 7051
Missoula, MT 59807
(406) 721-1435
tim@bechtoldlaw.net
Attorney for all Plaintiffs


               IN THE UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF MONTANA
                       GREAT FALLS DIVISION


CENTER FOR BIOLOGICAL                   Case No. CV-21-47-GF-BMM
DIVERSITY, SIERRA CLUB,
MONTANA ENVIRONMENTAL
INFORMATION CENTER, FRIENDS
OF THE EARTH, and
WATERKEEPER ALLIANCE, INC.,             Complaint for Declaratory and
                                        Injunctive Relief
            Plaintiffs,

                   v.

LIEUTENANT GENERAL SCOTT A.
SPELLMON, in his official capacity,
and U.S. ARMY CORPS OF
ENGINEERS,

            Defendants.
        Case 4:21-cv-00047-BMM Document 1 Filed 05/03/21 Page 2 of 63



                                INTRODUCTION


      1.     This case involves the U.S. Army Corps of Engineers’ 2021 issuance

of Nationwide Permit 12 (NWP 12), a general permit issued for oil and gas

pipelines projects pursuant to Section 404(e) of the Clean Water Act. The Corps

violated the Endangered Species Act, the National Environmental Policy Act, the

Clean Water Act, and the Administrative Procedure Act by issuing NWP 12

without adequately assessing its significant direct, indirect, and cumulative

environmental effects.

      2.     NWP 12 provides a streamlined process to permit oil and gas

pipelines to cross rivers, streams, and wetlands. Projects using NWP 12 may

proceed without undergoing the comprehensive environmental review ordinarily

required by Section 404(a) of the Clean Water Act, and there is no opportunity for

public involvement when projects are approved under NWP 12. The Corps

estimates that NWP 12 will be used 9,560 times per year (including 8,110 reported

uses and 1,450 unreported uses), or an estimated 47,800 times over its expected

five-year duration, resulting in direct impacts to over 3,000 acres of U.S. waters.




                                          1
        Case 4:21-cv-00047-BMM Document 1 Filed 05/03/21 Page 3 of 63



2021 NWP 12 Decision Document at 108. 1 Aside from causing direct, indirect, and

cumulative impacts to U.S. waters, NWP 12 activities also cause environmental

harm from oil and gas spills and global climate change.

      3.     The 2021 NWP 12 replaces the 2017 iteration of the permit. In

previous litigation over the 2017 NWP 12, this Court ruled that the Corps violated

the Endangered Species Act (ESA) by failing to undertake programmatic ESA

Section 7 consultation with the U.S. Fish and Wildlife Service (FWS) and the

National Marine Fisheries Service (NMFS) (together, the “Services”) to consider

the cumulative adverse environmental effects of discharges on protected species

and their critical habitat. Northern Plains Resource Council et al. v. U.S. Army

Corps of Engineers, No. 4:19-cv-00044 (D. Mont.), appeal pending, No. 20-35412

(9th Cir.). The Court declared the permit unlawful and remanded it to the Corps for

compliance with the ESA. The Court declined to rule on claims brought under the

National Environmental Policy Act (NEPA) and the Clean Water Act (CWA),

stating that the Court “anticipates that the ESA Section 7(a)(2) consultation will

inform” the Corps’ NEPA and CWA assessments of NWP 12’s environmental



1
  The Corps’ Decision Document for NWP 12 provides the public interest review
required by Corps regulations at 33 CFR 320.4(a), as well as the Corps’
environmental assessment of NWP 12 pursuant to the National Environmental
Policy Act. See U.S. Army Corp of Engineers, Decision Document Nationwide
Permit 12 (Jan. 4, 2021). Available at
https://usace.contentdm.oclc.org/utils/getfile/collection/p16021coll7/id/16834
                                          2
        Case 4:21-cv-00047-BMM Document 1 Filed 05/03/21 Page 4 of 63



effects. Northern Plains Resource Council et al. v. U.S. Army Corps of Engineers,

454 F. Supp. 3d 985, 994-96 (D. Mont. 2020).

      4.     Despite this ruling, the Trump administration refused to initiate ESA

consultation on the 2017 NWP 12. Instead, it subsequently proceeded to

reauthorize several of the Nationwide Permits—including NWP 12—to replace the

2017 permits. On January 13, 2021, just days before President Trump left office

and well before the scheduled expiration of the 2017-2022 NWPs, the Corps

authorized a new version of NWP 12.2

      5.     The Corps, flouting this Court’s ruling on the 2017 NWP 12, once

again determined that the issuance of the 2021 NWP 12 has “no effect” on listed

species. In doing so, the Corps reiterated the same erroneous argument previously

rejected by this Court, contending that programmatic consultation is not required

because all NWP 12 projects that “may affect” listed species are subject to project-

specific consultation and therefore the issuance of NWP 12 has “no effect” on

listed species.

      6.     The Corps’ “no effect” determination is inconsistent with applicable

regulations, which require consultation at both the programmatic and project-



2
  While the 2017 NWP 12 applied to all “utility lines,” the 2021 iteration only
applies to oil and gas pipelines. Other uses of the 2017 NWP 12 (including water
lines, sewer lines, and electronic transmission lines) are now covered by separate
NWPs. See 86 Fed. Reg. at 2769.
                                         3
        Case 4:21-cv-00047-BMM Document 1 Filed 05/03/21 Page 5 of 63



specific stages for NWP 12. See 50 C.F.R. § 402.14(c)(4) (project-specific

consultation “does not relieve the Federal agency of the requirements for

considering the effects of the action as a whole”); see also 84 Fed. Reg. 44,976,

44,997 (Aug. 27, 2019) (confirming the ESA requires programmatic consultation

even if specific projects developed in the future are subject to site-specific

consultation).

      7.     The Corps’ repeated failure to consult with the Services when issuing

NWP 12 is therefore an egregious violation of one of the most vital safeguards of

the ESA. As this Court previously found, the Corps is “well aware” that the

reauthorization of NWP 12 requires such consultation; there is “resounding

evidence” that the reissuance of NWP 12 “may affect” listed species; and

programmatic review “provides the only way to avoid piecemeal destruction of

species and habitat.” Northern Plains, 454 F. Supp. 3d at 990-94.

      8.     In reissuing NWP 12, the Corps also refused to make any meaningful

changes to its CWA or NEPA analyses, even though this Court anticipated the

Corps would do so on remand.

      9.     NWP 12 continues to violate the CWA. CWA Section 404(e) allows

the Corps to issue nationwide permits only for activities that will have “minimal

adverse environmental effects” and will cause only “minimal cumulative adverse

effect on the environment.” 33 U.S.C. § 1344(e)(1). NWP 12, however, authorizes

                                           4
        Case 4:21-cv-00047-BMM Document 1 Filed 05/03/21 Page 6 of 63



activities that will cause more than minimal adverse environmental effects, either

individually or cumulatively.

      10.    The Corps allows oil and gas pipelines to use NWP 12 repeatedly for

each water crossing along a project’s length, with no limit to the number of times a

pipeline can use NWP 12 or the total number of acres of wetlands that a project

can impact. NWP 12 thereby allows the Corps to artificially treat large interstate

pipeline projects as hundreds or even thousands of separate “single and complete

projects” to avoid the more transparent and thorough individual permit process

required by Section 404, which includes public notice and comment and an

analysis of the project’s overall impacts and alternatives pursuant to NEPA and the

CWA. This use of NWP 12 causes more than minimal direct and cumulative

adverse environmental effects in violation of CWA Section 404(e).

      11.    The Corps’ inadequate environmental analysis for NWP 12 also

violates NEPA. The Corps does not prepare any project-level NEPA analysis for

NWP 12 projects because it purports to have discharged its NEPA obligations

upon issuance of an environmental assessment and finding of no significant impact

for NWP 12 as a whole (the “NWP 12 EA,” which is set forth in the NWP 12

Decision Document). The NWP 12 EA constitutes the Corps’ only NEPA analysis

for projects permitted by NWP 12.




                                          5
        Case 4:21-cv-00047-BMM Document 1 Filed 05/03/21 Page 7 of 63



      12.    The Corps’ EA violates NEPA by failing to adequately evaluate the

environmental impacts of pipeline projects permitted by NWP 12. The EA fails to

adequately analyze the direct, indirect, and cumulative impacts associated with

approving major oil pipelines under NWP 12, such as the effects of numerous

water crossings, impacts from the creation of pipeline rights-of-way (including the

removal of high-quality forested wetlands), or the pipelines’ contribution to

climate change. And the EA does not evaluate the specific risks or impacts of oil

spills into waterways from pipelines at all. In fact, the analysis in the NWP 12 EA

is the same boilerplate language contained verbatim in the decision documents for

each of the other NWPs. The Corps has therefore failed to take the “hard look” at

the environmental impacts of NWP 12 activities, as NEPA requires.

      13.    To the extent that the Corps limited its analysis of the environmental

impacts of NWP 12 by ignoring indirect and/or cumulative impacts—including the

cumulative impacts of thousands of NWP 12 activities per year and spills from

NWP 12-authorized pipeline projects—in reliance on regulations adopted by the

Council on Environmental Quality (CEQ) in July 2020, 85 Fed. Reg. 43304 (July

16, 2020), such reliance on those regulations violates the plain language of NEPA.

See 42 U.S.C. § 4332(2)(C) (requiring an evaluation of “any adverse

environmental effects which cannot be avoided should the proposal be




                                         6
        Case 4:21-cv-00047-BMM Document 1 Filed 05/03/21 Page 8 of 63



implemented,” which must examine “the environmental impact of the proposed

action” “to the fullest extent possible”) (emphasis added).

      14.     Plaintiffs therefore seek a declaration that the Corps’ issuance of

NWP 12 violated the ESA, NEPA, the CWA, and the APA, as well as vacatur of

the permit.


                          JURISDICTION AND VENUE

      15.     This case arises under the Endangered Species Act, 16 U.S.C. §§

1531-1544; the Clean Water Act, 33 U.S.C. §§ 1251 et seq., including § 1344(b)

(application of Corps guidelines in permit determinations), § 1344(c) (prohibition

of discharge of dredged or fill material that will have an unacceptable adverse

effect), and § 1344(e) (setting forth circumstances in which the Corps can issue

nationwide permits); the National Environmental Policy Act, 42 U.S.C. §§ 4321 et

seq.; and the Administrative Procedure Act (APA), 5 U.S.C. §§ 701-706. This

court has jurisdiction over this action pursuant to 5 U.S.C. § 702 (review of agency

action under the APA); 16 U.S.C. §§ 1540(c), (g) (actions arising under the ESA

citizen suit provision); 28 U.S.C. § 1331 (federal question); 28 U.S.C. § 1346

(action against the United States); 28 U.S.C. § 1361 (mandamus); and 28 U.S.C. §§

2201-02 (“creation of remedy” and “further relief” provisions establishing power

to issue declaratory judgments in cases of actual controversy). The court may grant



                                           7
            Case 4:21-cv-00047-BMM Document 1 Filed 05/03/21 Page 9 of 63



the relief requested under the ESA, 16 U.S.C. § 1540(g), the APA, 5 U.S.C. §§

701-706, and 28 U.S.C. § 2201-02 (declaratory and injunctive relief).

       16.      By written notice to Defendants dated February 8, 2021, Plaintiffs

provided notice of intent to file suit more than sixty days prior to the filing of this

complaint, as required by the ESA. 16 U.S.C. § 1540(g). Plaintiffs’ notice letter

demanded that Defendants initiate and complete programmatic ESA consultation

on NWP 12. Defendants failed to respond or remedy the alleged violations, and

therefore an actual, justiciable controversy exists within the meaning of 28 U.S.C.

§ 2201(a).

       17.      Venue is appropriate in this Court under 28 U.S.C. § 1391(e)(1)

because NWP 12 provides CWA section 404 authorization for oil and gas pipelines

that will be constructed in this district and because Plaintiff MEIC resides in this

district.

                                        PARTIES

                                         Plaintiffs

       18.      Plaintiff Center for Biological Diversity (the Center) is a national

nonprofit organization that works through science, law, and policy to secure a

future for all species, great or small, hovering on the brink of extinction. The

Center has over 87,000 members and more than 1.7 million online supporters

worldwide. The Center has worked for decades to safeguard water and aquatic

                                             8
       Case 4:21-cv-00047-BMM Document 1 Filed 05/03/21 Page 10 of 63



habitats for people, plants, and animals. One of the Center’s main goals is to

protect the habitats and communities that may be adversely affected by fossil fuel

infrastructure projects, such as oil and gas pipelines that utilize NWP 12. The

Center’s members and staff value and benefit from rare species’ continued

existence in the wild and are harmed by industrial development and associated

trends like global climate change and water degradation that threaten wild species’

survival and recovery. The Center has worked for years to protect imperiled

species that will be harmed by NWP 12 projects, including migratory birds that

rely on waterways—such as the critically endangered whooping crane—and

imperiled fish that rely on rivers crossed by NWP 12 projects, including

endangered pallid and Atlantic sturgeon.

      19.    Plaintiff Sierra Club is the nation’s oldest grassroots organization

dedicated to the protection and preservation of the environment. The Sierra Club

has over one million members and supporters dedicated to exploring, enjoying, and

protecting the wild places of the Earth; practicing and promoting the responsible

use of the Earth’s ecosystems and resources; educating and enlisting humanity to

protect and restore the quality of the natural and human environment; and using all

lawful means to carry out these objectives. The Sierra Club has chapters and

members in every state. The Sierra Club’s concerns encompass the protection of




                                           9
        Case 4:21-cv-00047-BMM Document 1 Filed 05/03/21 Page 11 of 63



wildlands, wildlife and habitat, water resources, air, climate, public health, and the

health of its members, all of which stand to be affected by NWP 12.

      20.    Plaintiff Montana Environmental Information Center (MEIC) is a

nonprofit organization founded in 1973 with approximately 5,000 members and

supporters throughout the United States and the State of Montana. MEIC is

dedicated to the preservation and enhancement of the natural resources and natural

environment of Montana and to the gathering and disseminating of information

concerning the protection and preservation of the human environment through

education of its members and the general public concerning their rights and

obligations under local, state, and federal environmental protection laws and

regulations. MEIC is also dedicated to assuring that federal officials comply with

and fully uphold the laws of the United States that are designed to protect the

environment from pollution. MEIC and its members have intensive, long-standing

recreational, aesthetic, scientific, professional, and spiritual interests in the

responsible production and use of energy, the reduction of greenhouse gas

pollution as a means to ameliorate the climate crisis, and the land, air, water,

wildlife, and communities impacted by the development of fossil fuels and related

infrastructure, including oil and gas pipelines. MEIC members live, work, and

recreate in areas, including rivers, streams, and wetlands, that will be adversely




                                            10
       Case 4:21-cv-00047-BMM Document 1 Filed 05/03/21 Page 12 of 63



impacted by the construction and operation of oil and gas pipelines authorized by

NWP 12.

      21.    Plaintiff Friends of the Earth (FoE) is a tax-exempt, 501(c)(3)

organization and a not-for-profit corporation. It has offices in Berkeley, California

and Washington, DC, where it is incorporated. Friends of the Earth is a

membership organization consisting of over 120,000 members across all 50 states.

Additionally, Friends of the Earth has more than 1.5 million activist supporters on

its email list throughout the United States. It is also a member of Friends of the

Earth International, which is a network of grassroots groups in 74 countries

worldwide. Its mission is to protect our natural environment, including air, water,

and land, to achieve a healthier and more just world, using public education,

advocacy, legislative processes, and litigation. Friends of the Earth is concerned

about the adverse environmental and socio-economic impacts that climate change

and fossil fuel development have, including harms to air quality, climate, imperiled

species, the health of local communities, and precious groundwater resources.

Therefore, on behalf of its members and activists, Friends of the Earth’s Climate &

Energy Program actively engages in advocacy to curb new oil and gas leases as

well as influence policy and law governing fossil fuel development. Ending

destructive pipeline development is one of FoE’s top priorities.




                                          11
       Case 4:21-cv-00047-BMM Document 1 Filed 05/03/21 Page 13 of 63



      22.    Plaintiff Waterkeeper Alliance, Inc. (Waterkeeper) is a not-for-profit

corporation organized under the laws of, and headquartered in, New

York. Waterkeeper is a member-supported, international environmental advocacy

organization whose mission is to strengthen and grow a global network of

grassroots leaders protecting everyone’s right to clean water. Composed of

approximately 350 member and affiliate organizations around the world, as well as

more than 15,000 individual supporting members, Waterkeeper's goal is drinkable,

swimmable, and fishable water everywhere. Under its Clean Water Defense

campaign, Waterkeeper fights attempts to weaken environmental laws, regulations,

and permits, while promoting stronger legal safeguards for the world’s water

resources on behalf of Waterkeeper’s member and affiliate organizations and all of

our respective individual members. Waterkeeper holds polluters accountable and

advocates for vigilant enforcement of environmental laws.

      23.    In bringing this lawsuit, Plaintiffs stand in the shoes of members who

live, work, and recreate in places threatened by NWP 12 and who use, study, and

cherish the land, water, wildlife, and other resources that will be irrevocably

damaged by NWP 12-authorized activities. Plaintiffs have numerous members who

live in areas directly affected by NWP 12 activities, and Plaintiffs’ members and

staff include individuals who study and advocate for better protection of wildlife

and other resources threatened by NWP 12-authorized activities.

                                          12
       Case 4:21-cv-00047-BMM Document 1 Filed 05/03/21 Page 14 of 63



      24.     NWP 12 has been, and will continue to be, used across the country to

permit the construction of oil and gas pipelines through rivers, streams, and

wetlands, causing construction-related harm through sediment deposition and

habitat loss and fragmentation, as well as leaks and spills that devastate waterways

that people and wildlife rely on, including members of the Plaintiff organizations.

      25.    Plaintiffs have members throughout the country who rely on

waterways likely to be crossed by NWP 12 projects for drinking water and/or

irrigation. Oil spills from such projects pose significant risks for Plaintiffs’

members whose water supplies would be adversely affected by NWP 12 activities.

      26.     Plaintiffs also have members whose interests are adversely affected

by direct, indirect and cumulative harm from NWP 12-authorized activities to

aquatic, riparian, and upland habitat areas that such members use and enjoy,

including as habitat for ESA-listed wildlife. For example, oil spills from NWP 12

activities harm listed species that Plaintiffs’ members study and enjoy—such as

endangered fish and migratory birds—through crude oil ingestion, oiling of

plumage, bioaccumulation of contaminants, and oil transfer to eggs and young,

which could in turn result in mortality, reduced reproductive success, deformities,

and developmental delays.

      27.     The past use of NWP 12 for pipeline projects—including major

projects such as the proposed Keystone XL pipeline, the Mountain Valley pipeline,

                                           13
       Case 4:21-cv-00047-BMM Document 1 Filed 05/03/21 Page 15 of 63



the now defunct Atlantic Coast Pipeline, and the Dakota Access pipeline—

demonstrates that this permit will be used thousands of times to construct pipelines

in waterbodies across the country, resulting in harm to rivers, streams, wetlands,

and the wildlife and communities that rely on those waterways, thereby harming

the interests of Plaintiffs’ members who live near, study, and/or enjoy areas

affected by NWP 12.

      28.    NWP 12 has been used, and is likely to continue to be used, for oil

pipelines intended to move crude from the Bakken Formation in Montana and

North Dakota as well as tar sands oils from Alberta, Canada to refineries and/or

export terminals in the U.S. These projects often must cross hundreds of

waterways, including rivers that provide public water supply and habitat for listed

species. For example, several pipeline projects have been constructed or proposed

from Montana, North Dakota and/or Canada across the Missouri and Platte Rivers

in Montana and Nebraska to reach refineries along the Gulf Coast. These river

systems are home to the endangered pallid sturgeon and are relied upon by

protected migratory birds, including the iconic whooping crane. Construction-

related habitat degradation and oil spills would devastate critically imperiled

species, thereby harming Plaintiffs’ members who study them and/or enjoy their

existence in the wild. Likewise, massive gas pipeline projects across the southeast

U.S. that have proposed using NWP 12, such as the Mountain Valley and Atlantic

                                         14
       Case 4:21-cv-00047-BMM Document 1 Filed 05/03/21 Page 16 of 63



Coast pipelines, threaten water supplies and listed species and the habitats they rely

on, including the endangered Roanoke logperch and candy darter, which are also

studied and enjoyed by Plaintiffs’ members.

      29.    NWP 12 therefore threatens the use, enjoyment, and economic value

of property owned by Plaintiffs’ members, as well as the waters that members use

and enjoy both as a resource and for the habitat they provide for plants and

animals. For example, a spill from an NWP 12-approved pipeline on or near a

member’s land would interfere with use and enjoyment of the area, threaten water

supplies, and decrease property values. Similarly, the negative ecological effects of

pipeline construction through streams and rivers—such as increased sedimentation,

oil spills, and other harm to protected species—would interfere with members’ use

and enjoyment of those waterways and the wildlife they support.

      30.    Plaintiffs’ members have researched, studied, observed, and sought

protection for endangered species that are adversely affected—and whose survival

and recovery are threatened—by NWP 12-authorized activities. Plaintiffs’

members and staff have visited and observed or sought out threatened and

endangered species that are imperiled by NWP 12, and enjoy hiking, fishing, and

observing wildlife in wetlands and along rivers and streams that are impacted by

NWP 12 activities. Plaintiffs’ members intend to continue to visit and observe, or

attempt to visit and observe, these species in the near future.

                                          15
       Case 4:21-cv-00047-BMM Document 1 Filed 05/03/21 Page 17 of 63



      31.    Plaintiffs’ members derive scientific, recreational, spiritual, and

aesthetic benefits from imperiled species’ existence in the wild. Their interest in

maintaining the species inhabiting rivers, streams, and wetlands that may be

affected by NWP 12 activities is entirely dependent on the continued existence of

healthy, sustainable, and accessible ecosystems and populations. Any activities that

“may affect” or destroy, degrade, or diminish these areas, or that kill, injure, harm,

harass, or displace populations of listed species, interfere with Plaintiffs’ members’

use and enjoyment of the areas and species.

      32.    Plaintiffs’ members include scientists who study various threatened

and endangered species, and whose interests in studying and enjoying these species

and their habitats are entirely dependent on the continued existence of such

species. Any action that interferes with and harms these species also harms those

members’ interests and enjoyment in studying those species. Any loss of

individuals or habitat from NWP 12 activities would hamper their ability to

undertake such research in the future, thereby harming their academic and aesthetic

interests in those species.

      33.    The Corps’ failure to ensure, through ESA consultation, that the NWP

12 program will not jeopardize protected species directly and irreparably injures

Plaintiffs’ interests in such species. The Corps’ failure to comply with the

requirements of the ESA delays, avoids, and undermines protections that are

                                          16
        Case 4:21-cv-00047-BMM Document 1 Filed 05/03/21 Page 18 of 63



necessary to secure Plaintiffs’ interests in the existence of listed species and their

critical habitat.

       34.    The Corps’ failure to comply with the ESA and its decision to

delegate to permit applicants the threshold determination as to whether their use of

NWP 12 may even affect a listed species means that Plaintiffs and their members

may never even learn about—let alone be in a position to seek to ameliorate—the

impacts of NWP 12 projects on listed species and critical habitats of vital interest

to Plaintiffs and their members.

       35.     The Corps’ unlawful issuance of NWP 12 also facilitates (and is

designed to facilitate) the construction and use of major oil and gas pipelines that

contribute to greenhouse gas emissions that cause catastrophic climate change.

This will have a significant cumulative effect on greenhouse gas emissions, which

were completely ignored by the Corps when it issued NWP 12. Such emissions

seriously harm Plaintiffs’ members by exacerbating the climate crisis, which

increases the risks of, inter alia, habitat and property loss, drought, flooding,

disease, and wildfires.

       36.    Plaintiffs have also suffered procedural and informational injuries

from Defendants’ violations. These injuries are connected to Plaintiffs’ substantive

recreational, scientific, spiritual, and aesthetic interests. Plaintiffs’ members and

staff rely on Defendants to comply with the requirements of the ESA, NEPA, and

                                           17
       Case 4:21-cv-00047-BMM Document 1 Filed 05/03/21 Page 19 of 63



the CWA. Plaintiffs rely on these laws to achieve their organizational purposes,

including monitoring the impacts of agency actions on the environment and listed

species; monitoring legal compliance concerning environmental management;

educating members, directors, staff, and the public concerning species

management and the state of the environment; and advocating for policies that

protect habitats and wildlife.

      37.    Plaintiffs are also injured through impairment of their fundamental

missions to protect the environment and imperiled species, and diversion of

resources from other critical tasks that would not have been necessary absent the

Corps’ actions. Because many NWP 12-authorized activities proceed without any

notification to the Corps and even when such notification is provided there is no

public notice or opportunity for public engagement, Defendants’ failure to comply

with the ESA, NEPA, and the CWA has caused, and will continue to cause,

Plaintiffs to divert and expend resources and staff—which would have instead been

expended on other organizational conservation priorities—to learn about the

effects of NWP 12 on the environment and listed species, including through having

to repeatedly make Freedom of Information Act requests and review documents

obtained from such requests, monitoring the application of NWP 12 to specific

projects in other ways (such as by contacting individual Corps offices), and

examining NWP 12 projects in an effort to ascertain the effects of NWP 12-

                                         18
       Case 4:21-cv-00047-BMM Document 1 Filed 05/03/21 Page 20 of 63



authorized projects on specific waterways, habitats, and species in which Plaintiffs

and their members have vital interests.

      38.    Plaintiffs are non-profit conservation organizations with limited

resources that can be dedicated to their core mission to protect the environment,

imperiled species, and the habitats they rely on. Defendants’ actions impede

Plaintiffs’ ability to carry out their fundamental missions, and directly undercuts

decades of successful work by Plaintiffs to enforce environmental laws that protect

waterways and listed species.

      39.    Defendants’ actions have also stifled the flow of data on impacts to

the environment from pipeline construction that are vital to Plaintiffs’ efforts to

conserve and protect the environment. The Corps’ failure to consult with the

Services on NWP 12 and to comply with its NEPA and CWA obligations is

therefore harming, and will continue to harm, Plaintiffs by interfering with

Plaintiffs’ core organizational missions and by requiring them to divert their

limited resources and personnel away from other activities in an attempt to fill the

gap left by the Corps.

      40.    The Corps’ unlawful issuance of NWP 12 also seriously impairs the

Plaintiff organizations’ core conservation missions because it authorizes major

pipeline projects that otherwise would be required to apply for individual permits,

thereby triggering the Corps’ affirmative duty to publicly disclose information

                                          19
       Case 4:21-cv-00047-BMM Document 1 Filed 05/03/21 Page 21 of 63



regarding such projects and their adverse impacts. The Corps’ violations mean that

instead of receiving such information in the ordinary course of individual permit

processing and having an opportunity for public comment on individual permit

applications, Plaintiffs must instead attempt to learn through other means precisely

when and where NWP 12 is being invoked, with no assurance of ever being able to

uncover such information in a timely and effective manner. This constitutes a

serious organizational and informational injury that flows directly from the Corps’

unlawful issuance of a nationwide permit covering major oil and gas pipelines that,

under the law and based on the record before the Corps, have more than minimal

effects on the environment and thus require individual section 404 permits.

      41.    These are actual, concrete injuries to Plaintiffs, caused by the Corps’

failure to comply with the ESA, NEPA, the CWA, and implementing regulations.

The interests and organizational purposes of Plaintiffs and members are directly

and irreparably injured by Defendants’ violations of law as described in this

Complaint. Unless this Court grants the requested relief, harm to the environment

and protected species will continue to accrue, and the aesthetic, recreational,

educational, professional, scientific, spiritual, and conservation interests of

Plaintiffs and their staff and members will continue to be adversely affected.

      42.    The relief Plaintiffs seek in this lawsuit will redress their injuries by

requiring the Corps to comply with the ESA, NEPA, and the CWA. This relief will

                                           20
       Case 4:21-cv-00047-BMM Document 1 Filed 05/03/21 Page 22 of 63



ensure that the Corps fully evaluates the direct, indirect, and cumulative impacts of

oil and gas pipelines before deciding whether that category of activities qualifies

for NWP authorization. This relief will also prevent Plaintiffs from being harmed

by NWP 12-authorized activities and give Plaintiffs and their members more

comprehensive and complete information by relegating major pipelines to the

individual permit process and, at the very least, by requiring the Corps to provide

Plaintiffs and their members with more information regarding NWP 12’s threats to

waterways, protected species, and other valued resources. It will allow Plaintiffs,

their members and supporters, and others who are concerned about NWP 12

activities, to participate more effectively in individual permit processes and, at the

very least, advocate more effectively for changes to mitigate the adverse impacts of

NWP 12 (including but not limited to measures designed to protect wetlands and

waterways and reduce the impacts of oil spills). The relief sought by Plaintiffs will

also help ensure that listed species will not be jeopardized by the NWP 12

program, as the ESA requires.

                                     Defendants

      43.    Defendant U.S. Army Corps of Engineers (Corps) is the federal

agency charged with administering permits under Section 404 of the CWA for

discharge of dredged or fill material into the waters of the United States. The Corps

is headquartered in Washington, D.C. and has three regulatory offices in Montana.

                                          21
       Case 4:21-cv-00047-BMM Document 1 Filed 05/03/21 Page 23 of 63



      44.    Defendant Scott A. Spellmon is Chief of Engineers and Commanding

General of the U.S. Army Corps of Engineers headquartered in Washington, D.C.,

and is designated to act for the Secretary of the Army. Plaintiffs bring this action

against Lieutenant General Spellmon in his official capacity only. Lieutenant

General Spellmon is the federal officer personally responsible for compliance with

any injunction that this Court issues.

                             LEGAL BACKGROUND

                         The Clean Water Act and NWPs

      45.    The CWA was enacted by Congress in 1972 to “restore and maintain

the chemical, physical, and biological integrity of the Nation’s waters.” 33 U.S.C.

§ 1251(a). To achieve this goal, Section 404 of the CWA prohibits the discharge of

any pollutant, including dredged soil or other fill material, into navigable waters

unless authorized by a permit. Id. §§ 1311, 1344.

      46.    Section 404 of the CWA gives the Corps primary responsibility for

permitting construction activities that involve dredge and fill of U.S. waters. Id.

§ 1344(a), (d). The Corps oversees the Section 404 permit process and must

comply with guidelines promulgated by the U.S. Environmental Protection Agency

(EPA), which are incorporated into the Corps’ own regulations. Id. § 1344(b)(1);

33 C.F.R. §§ 320.4(b)(4), 325.2(a)(6). The objective of these “404(b)(1)

guidelines,” set forth at 40 C.F.R. Part 230, is to prevent unacceptable adverse

                                          22
       Case 4:21-cv-00047-BMM Document 1 Filed 05/03/21 Page 24 of 63



impacts to the nation’s aquatic ecosystems from the discharge of dredged or fill

material. 40 C.F.R. § 230.1(c).

      47.    CWA Section 404(e) allows the Corps to, “after notice and

opportunity for public hearing, issue general permits on a State, regional, or

nationwide basis for any category of activities involving discharges of dredged or

fill material if the [Corps] determines that the activities in such category are similar

in nature, will cause only minimal adverse environmental effects when performed

separately, and will have only minimal cumulative adverse effect on the

environment.” 33 U.S.C. § 1344(e)(1). NWPs can last up to five years, at which

point they must be reissued or left to expire. Id. § 1344(e)(2); 33 C.F.R. §§ 330.5,

330.6(b). NWPs are “designed to regulate with little, if any, delay or paperwork

certain activities having minimal impacts.” Id. § 330.1(b).

      48.     The Corps must evaluate the cumulative effects of the activities

proposed to be covered by a NWP before it is issued. See, e.g., 33 U.S.C.

§ 1344(e)(1); 33 C.F.R. § 323.2(h); 33 C.F.R. § 320.4; 40 C.F.R. § 230.7(b).

      49.    Once an NWP is issued, specific projects that meet the terms and

conditions of that NWP may proceed without obtaining an individual Section 404

permit. Projects permitted via an NWP are not subject to public participation, and

do not go through the more comprehensive, site-specific environmental- and




                                          23
       Case 4:21-cv-00047-BMM Document 1 Filed 05/03/21 Page 25 of 63



public-interest review individual Section 404 permits require. See 33 C.F.R.

§ 323.3(a).

      50.     In most cases, permittees may proceed with activities authorized by

NWPs without notifying the Corps at all. Id. § 330.1(e)(1). However, in some

cases permittees must notify Corps district engineers of their projects through

submission of a preconstruction notification (PCN) and await verification before

the project may proceed under the NWP. Id. §§ 330.1(e)(1), 330.6(a).

      51.     If, upon receiving a PCN, the district engineer decides that an activity

does not comply with the terms or conditions of an NWP, the district engineer

must deny verification and require an individual Section 404 permit. Id.

§ 330.6(a)(2).

      52.     If the district engineer determines that an activity does comply with

the terms and conditions of an NWP, the district engineer will notify the applicant

that the project is verified under the NWP. Id. § 330.6(a)(3). The district engineer

may add conditions on a case-by-case basis to ensure the activity will have only

minimal individual and cumulative adverse effects on the environment and will not

be contrary to the public interest. Id. § 330.6(a)(3)(i).

      53.     Ordinarily, once a permittee has submitted a PCN for a project under

an NWP, it may presume that the project qualifies for the NWP unless otherwise

notified by the district engineer within a 45-day period. Id. § 330.1(e)(1).

                                           24
       Case 4:21-cv-00047-BMM Document 1 Filed 05/03/21 Page 26 of 63



      54.    The Corps does not issue any public notice or allow any opportunity

for public involvement when a PCN is submitted or when a project is verified

under an NWP. See id. § 330.1(e).

      55.    Corps regulations provide that two or more different NWPs can be

combined to authorize a project, but that “the same NWP cannot be used more than

once for a single and complete project.” Id. § 330.6(c).

      56.    Corps division engineers may prepare supplemental documentation

for NWPs, make modifications, and add regional conditions. Id. § 330.5(c).

                           The Endangered Species Act

      57.    With the ESA, Congress intended endangered species to be afforded

the highest of priorities. The ESA’s purpose is “to provide a means whereby the

ecosystems upon which endangered species and threatened species depend may be

conserved, [and] to provide a program for the conservation of such endangered

species and threatened species.” 16 U.S.C. § 1531(b).

      58.    The ESA assigns responsibility to implement the statute to the

Secretaries of Commerce and Interior, which in turn have delegated responsibility

to the National Marine Fisheries Service and the U.S. Fish and Wildlife Service,

respectively. 50 C.F.R. § 402.01.

      59.    To fulfill the substantive purposes of the ESA, federal agencies are

required to engage in Section 7 consultation with the Services to “insure that any

                                         25
       Case 4:21-cv-00047-BMM Document 1 Filed 05/03/21 Page 27 of 63



action authorized, funded, or carried out by such agency . . . is not likely to

jeopardize the continued existence of any endangered species or threatened species

or result in the destruction or adverse modification of habitat of such species which

is determined . . . to be critical.” 16 U.S.C. § 1536(a)(2). To “jeopardize” means

“to engage in an action that reasonably would be expected, directly or indirectly, to

reduce appreciably the likelihood of . . . the survival [or] recovery of a listed

species in the wild by reducing the reproduction, numbers, or distribution of that

species.” 50 C.F.R. § 402.02.

      60.    The ESA’s regulatory definition of “action” is broad and includes “all

activities or programs of any kind authorized, funded, or carried out, in whole or in

part, by Federal agencies in the United States or upon the high seas,” such as the

promulgation of regulations, the granting of permits, or actions directly or

indirectly causing modifications to the land, water, or air. Id.

      61.    Section 7(a)(2) and its implementing regulations set forth a detailed

process that must be followed before agencies take or approve actions that may

affect threatened or endangered species or critical habitat. In fulfilling the

requirements of Section 7(a)(2) and the procedural requirements set forth in 50

C.F.R. Part 402, agencies must “use the best scientific and commercial data

available.” 16 U.S.C. § 1536(a)(2).




                                           26
       Case 4:21-cv-00047-BMM Document 1 Filed 05/03/21 Page 28 of 63



      62.    Each federal agency must “review its actions at the earliest possible

time to determine whether any action may affect listed species or critical habitat”

in the action area. 50 C.F.R. § 402.14(a). The term “may affect” is broadly

construed to include “[a]ny possible effect, whether beneficial, benign, adverse, or

of an undetermined character,” and thus is easily triggered. 51 Fed. Reg. 19,926,

19,949 (June 3, 1986). The “action area” includes all areas that would be “affected

directly or indirectly by the Federal action and not merely the immediate area

involved in the action.” 50 C.F.R. § 402.02.

      63.    The Corps has a duty to determine whether any actions it authorizes

require consultation. See 50 C.F.R. § 402.14(a). If the action is “likely to adversely

affect” listed species or critical habitat, the agency must engage in “formal

consultation” with the Services to meet the ESA’s substantive “no jeopardy”

mandate. Id. § 402.14; see 16 U.S.C. § 1536(a)(2). The threshold for triggering this

formal consultation requirement is very low. See 51 Fed. Reg. at 19,949-50.

      64.    Formal ESA consultation commences with the action agency’s written

request for consultation and concludes with the Services’ issuance of a “biological

opinion.” 50 C.F.R. § 402.02; see id. § 402.14(c), (g)(4). During formal

consultation, the Services and the action agency must evaluate the “[e]ffects of the

action,” including all direct and indirect effects of the proposed action, plus the

effects of actions that are interrelated or interdependent, added to all existing

                                          27
       Case 4:21-cv-00047-BMM Document 1 Filed 05/03/21 Page 29 of 63



environmental conditions—that is, the “environmental baseline.” Id. §§ 402.02,

402.14(g)(3). “The environmental baseline includes the past and present impacts of

all Federal, State, or private actions and other human activities in the action

area . . . .” Id. § 402.02. The effects of the action must be considered together with

“cumulative effects,” which are “those effects of future State or private activities,

not involving Federal activities, that are reasonably certain to occur within the

action area of the Federal action subject to consultation.” Id.

      65.    The biological opinion is the heart of the formal consultation process

and states the Services’ opinion as to whether the effects of the action are “likely to

jeopardize the continued existence of listed species or result in the destruction or

adverse modification of critical habitat.” Id. § 402.14(g)(4), (h)(3); see 16 U.S.C.

§ 1536(a)(2), (b)(3)(A).

      66.    If the Services determine that the action is likely to jeopardize a

species, the biological opinion must outline “reasonable and prudent alternatives”

to the action, if any exist, that will avoid jeopardy and “which [the agency]

believes would not violate [Section 7(a)(2)].” 16 U.S.C. § 1536(b)(3)(A); 50

C.F.R. § 402.14(h)(3). The Services may also “suggest modifications” to the action

during the course of consultation “to avoid the likelihood of adverse effects” to the

listed species even when not necessary to avoid jeopardy. 50 C.F.R. § 402.13(b).




                                          28
       Case 4:21-cv-00047-BMM Document 1 Filed 05/03/21 Page 30 of 63



      67.    For Federal programs that may affect listed species, agencies must

also engage with the Services in “programmatic consultation” to guide the

implementation of such programs by establishing standards, guidelines, or

governing criteria to avoid, minimize, or offset the effects of the program on listed

species and critical habitat, and to establish protocols to track and respond to the

collective impacts of actions taken pursuant to the program. See 50 C.F.R. §

402.02.

      68.    Pursuant to the Services’ revised regulations defining “framework

programmatic action,” programmatic consultations require that any incidental take

be subsequently authorized under a project-specific Section 7 consultation. See 80

Fed. Reg. 26,832, 26,832, 26,837 (May 11, 2015) (adding definition of

“framework programmatic action” to 50 C.F.R. § 402.02 and adding 50 C.F.R.

§ 402.14(i)(6) to clarify that incidental take statements generally will not be issued

at the programmatic level). Such project-specific consultation, however, “does not

relieve the Federal agency of the requirements for considering the effects of the

action as a whole.” Id. § 402.14(c)(4).

      69.    The Services’ regulations provide that for programmatic actions, such

as the Corps’ issuance of NWP 12, programmatic consultations and project-

specific consultations work in tandem, with each playing a vital role in protecting

imperiled species. See 84 Fed. Reg. 44,976, 44,997 (Aug. 27, 2019) (preamble to

                                          29
       Case 4:21-cv-00047-BMM Document 1 Filed 05/03/21 Page 31 of 63



Services’ 2019 ESA regulations reiterating that, “[a]s explained in the 2015”

regulations, the ESA “still requires a programmatic consultation to meet the

requirements of section 7(a)(2)[,]” even if “specific projects . . . developed in the

future . . . are subject to site-specific stepped-down, or tiered consultations where

incidental take is addressed”).

                      The National Environmental Policy Act

      70.      NEPA is “our basic national charter for protection of the

environment.” 40 C.F.R. § 1500.1(a). NEPA’s goals are to (1) “prevent or

eliminate damage to the environment and biosphere,” (2) “stimulate the health and

welfare” of all people, and (3) “encourage productive and enjoyable harmony

between [hu]man[kind] and [the] environment.” 42 U.S.C. § 4321.

      71.      In creating NEPA, Congress recognized that “each person should

enjoy a healthful environment” and the statute therefore requires that the federal

government use all practicable means to “assure for all Americans safe, healthful,

productive, and esthetically and culturally pleasing surroundings,” and to “attain

the widest range of beneficial uses of the environment without degradation, risk to

health or safety, or other undesirable and unintended consequences.” Id. §

4331(b)–(c).

      72.      To fulfill these purposes, NEPA requires that: (1) agencies take a

“hard look” at the environmental impacts of their actions before the actions occur,

                                           30
       Case 4:21-cv-00047-BMM Document 1 Filed 05/03/21 Page 32 of 63



thereby ensuring “that the agency, in reaching its decision, will have available, and

will carefully consider, detailed information concerning significant environmental

impacts,” and (2) “the relevant information will be made available to the larger

audience that may also play a role in both the decisionmaking process and the

implementation of that decision.” Robertson v. Methow Valley Citizens Council,

490 U.S. 332, 349 (1989). “General statements about ‘possible’ effects and ‘some

risk’ do not constitute a ‘hard look’ absent a justification regarding why more

definitive information could not be provided.” Neighbors of Cuddy Mountain v.

U.S. Forest Serv., 137 F.3d 1372, 1380 (9th Cir. 1998).

      73.    NEPA seeks to ensure “that environmental information is available to

public officials and citizens before decisions are made and before actions are

taken” and to “help public officials make decisions that are based on understanding

of environmental consequences, and take actions that protect, restore, and enhance

the environment.” 40 C.F.R. § 1500.1(b), (c). When the federal government acts

before fulfilling its NEPA obligations, courts may set the action aside until the

government complies with NEPA.

      74.    The purpose of the NEPA process is to inform federal agency

decision-makers and the public of the “reasonable alternatives” that would “avoid

or minimize adverse impacts or enhance the quality of the human environment.”

Id. § 1502.1. This analysis of alternatives is the “heart” of NEPA. The agency

                                         31
       Case 4:21-cv-00047-BMM Document 1 Filed 05/03/21 Page 33 of 63



should “present the environmental impacts of the proposal and the alternatives in

comparative form, thus sharply defining the issues and providing a clear basis for

choice among options.” Id. § 1502.14.

      75.    To accomplish this, NEPA requires all federal agencies to prepare a

“detailed statement” for any “major Federal actions significantly affecting the

quality of the human environment.” 42 U.S.C. § 4332(2)(C). This statement—the

environmental impact statement (EIS)—must describe the environmental impacts

of the proposed action. Id. § 4332(2)(C)(i), (ii). The EIS is an “action-forcing

device” that ensures NEPA’s goals “are infused into the ongoing programs and

actions” of the federal government. 40 C.F.R. § 1502.1.

      76.    To determine whether a proposed action significantly affects the

environment, and whether an EIS is required, the lead federal agency may first

prepare an environmental assessment (EA). Id. §§ 1501.5.

      77.    The lead agency must take a hard look at the relevant environmental

concerns and alternatives to the proposed action, and must consider short and long-

term effects, both beneficial and adverse effects, effects on public health and

safety, and effects that would violate Federal, State, Tribal, or local law protecting

the environment. 40 C.F.R. § 1501.3.

      78.    If the agency determines, after preparing the EA, that the proposed

action does not require preparation of an EIS, it must then prepare a finding of no

                                          32
       Case 4:21-cv-00047-BMM Document 1 Filed 05/03/21 Page 34 of 63



significant impact (FONSI) detailing why the action “will not have a significant

effect on the human environment.” 40 C.F.R. § 1501.6; Ctr. for Biological

Diversity v. Nat’l Highway Traffic Safety Admin., 538 F.3d 1172, 1185 (9th Cir.

2008) (describing procedure). If the EA indicates that the federal action “may”

significantly affect the quality of the human environment, the agency must prepare

an EIS. See, e.g., Anderson v. Evans, 371 F.3d 475, 488 (9th Cir. 2004).

      79.    In making the determination of whether to prepare an EIS, the agency

must “consider every significant aspect of the environmental impact of a proposed

action.” Baltimore Gas & Elec. Co. v. Nat. Res. Def. Council, Inc., 462 U.S. 87, 97

(1983). “A determination that significant effects on the human environment will in

fact occur is not essential. If substantial questions are raised whether a project may

have a significant effect upon the human environment, an EIS must be prepared.”

Found. for N. Am. Wild Sheep v. U.S. Dep’t of Agric., 681 F.2d 1172, 1178 (9th

Cir. 1982) (internal citation omitted).

      80.    The Council on Environmental Quality (CEQ) is an agency created by

NEPA and housed within the Executive Office of the President. 42 U.S.C. § 4342.

CEQ has promulgated general regulations implementing NEPA. 40 C.F.R.

§§ 1500-1508.

      81.    Last year, CEQ amended its 1978 regulations implementing NEPA,

effective September 14, 2020. See Update to the Regulations Implementing the

                                          33
       Case 4:21-cv-00047-BMM Document 1 Filed 05/03/21 Page 35 of 63



Procedural Provisions of the National Environmental Policy Act, 85 Fed. Reg.

43,304, 43,304 (July 16, 2020). There are already four lawsuits challenging the

new regulations.3

      82.    While the 2020 CEQ regulations remove the requirement to consider

indirect and cumulative impacts in an EA or EIS, the Corps’ reliance on these

regulations to avoid consideration of important environmental impacts of NWP 12

violates NEPA. See 42 U.S.C. § 4332(2)(C) (requiring an evaluation of “any

adverse environmental effects which cannot be avoided should the proposal be

implemented,” which must examine “the environmental impact of the proposed

action” “to the fullest extent possible”) (emphasis added); 42 U.S.C. § 4332(2)(F)

(requiring agencies to consider the “worldwide and long-range character of

environmental problems”); Kleppe v. Sierra Club, 427 U.S. 390, 409-10 (1976)

(noting that Congress’s mandate that agencies use “all practicable means” to

“assure consideration of the environmental impact of their actions in

decisionmaking,” requires consideration of cumulative effects) (citations omitted);

City of Davis v. Coleman, 521 F.2d 661, 676–77 (9th Cir. 1975) (outlining the

statutory obligation to consider the indirect effects of agency actions).


3
 See California v. Council on Env’t Quality, No. 3:20-cv-06057 (N.D. Cal. Aug.
28, 2020); Env’t Just. Health All. v. Council on Env’t Quality, No 1:20-cv-06143
(S.D.N.Y. Aug. 6, 2020); Wild Va. v. Council on Env’t Quality, No. 3:20-cv-
00045-NKM (W.D. Va. July 29, 2020); Alaska Cmty. Action on Toxics v. Council
on Env’t Quality, No. 3:20-cv-05199 (N.D. Cal. July 29, 2020).
                                          34
       Case 4:21-cv-00047-BMM Document 1 Filed 05/03/21 Page 36 of 63



      83.    Indirect and cumulative effects are critical components of

environmental impacts and in many cases, they are the most important issues of

concern to the public and other stakeholders.

      84.    “A meaningful cumulative impact analysis must identify (1) the area

in which the effects of the proposed project will be felt; (2) the impacts that are

expected in that area from the proposed project; (3) other actions—past, present,

and proposed, and reasonably foreseeable—that have had or are expected to have

impacts in the same area; (4) the impacts or expected impacts from these other

actions; and (5) the overall impact that can be expected if the individual impacts

are allowed to accumulate.” Del. Riverkeeper Network v. Fed. Energy Regul.

Comm’n, 753 F.3d 1304, 1319 (D.C. Cir. 2014) (quoting Grand Canyon Trust v.

F.A.A., 290 F.3d 339, 345 (D.C. Cir. 2002)).

      85.    Cumulative impact analyses are insufficient when they discuss only

the direct effects of the project at issue on a small area and merely contemplate

other projects but have no quantified assessment of their combined impacts. Bark

v. United States Forest Serv., 958 F.3d 865, 872 (9th Cir. 2020).

      86.    Allowing the Corps to forgo consideration of cumulative and indirect

effects will have profound adverse effects on the environment, particularly on the

global climate, which is a prime example of indirect effects aggregated into

cumulative effects. “The impact of greenhouse gas emissions on climate change is

                                          35
         Case 4:21-cv-00047-BMM Document 1 Filed 05/03/21 Page 37 of 63



precisely the kind of cumulative impacts analysis that NEPA requires agencies to

conduct.” Ctr. for Biological Diversity v. NHTSA, 508 F.3d 508, 550 (9th Cir.

2007).

       87.    NEPA requires a quantification of the incremental impacts that the

proposed project’s emissions will have on climate change or on the environment

more generally in light of other past, present, and reasonably foreseeable actions.

See Ctr. for Biological Diversity v. NHTSA, 538 F.3d 1172, 1216 (9th Cir. 2008).

NEPA requires analysis of the “actual environmental effects resulting from those

emissions.” Id.

       88.    NEPA also requires consideration of separate components of a single

project in a single NEPA review. 40 C.F.R. § 1501.9(e). NEPA regulations state

that connected actions should be considered in a single EIS, defining them as

action that “cannot or will not proceed unless other actions are taken previously or

simultaneously,” and “are interdependent parts of a larger action and depend on the

larger action for their justification.” Id.

       89.    NEPA requires federal agencies to analyze both the probability of a

given harm occurring and the consequences of that harm if it does occur. New York

v. Nuclear Regulatory Comm’n, 681 F.3d 471, 482 (D.C. Cir. 2012). Agencies

cannot avoid their responsibility to consider future effects by claiming they are




                                              36
       Case 4:21-cv-00047-BMM Document 1 Filed 05/03/21 Page 38 of 63



uncertain, because NEPA requires some element of predictive behavior. N. Plains

Res. Council, Inc. v. Surface Transp. Bd., 668 F.3d 1067, 1078-79 (9th Cir. 2011).

      90.    For fossil fuel pipeline projects, federal courts have found that NEPA

requires analysis of the risk that an oil spill will occur and an assessment of the

potential impacts of a spill on particular resources and into Corps jurisdictional

waterways. See, e.g., Standing Rock Sioux Tribe v. United States Army Corps of

Engineers, 985 F.3d 1032 (D.C. Cir. 2021) (EA inadequate because it did not

adequately assess the risks and potential impacts of a pipeline oil spill; Ocean

Advocates v. U.S. Army Corps of Eng’rs, 402 F.3d 846, 867-68 (9th Cir. 2005)

(Corps was required to analyze effects of increased tanker traffic, and attendant

risks of oil spills, before issuing Section 404 permit for dock extension).

      91.    The Corps’ regulations explain that the scope of a NEPA analysis

includes the impacts of the specific activity requiring a Corps permit and those

portions of the entire project over which the district engineer has sufficient control

and responsibility to warrant Federal review. 33 C.F.R. § Pt. 325, App. B(7)(b)(1).

The Corps’ regulations provide that the NEPA analysis should include direct,

indirect, and cumulative impacts. Id. App. B(7)(b)(3).

      92.    NEPA requires agencies to take a hard look at the effects of agency

action on the “human environment,” which is broadly defined to mean

“comprehensively the natural and physical environment and the relationship of

                                          37
       Case 4:21-cv-00047-BMM Document 1 Filed 05/03/21 Page 39 of 63



present and future generations of Americans with that environment.” 40 C.F.R. §

1508.1(m) (2020). This encompasses environmental justice concerns. See

generally Sierra Club v. Fed. Energy Regulatory Comm’n, 867 F.3d 1357, 1368

(D.C. Cir. 2017) (“As always with NEPA, an agency is not required to select the

course of action that best serves environmental justice, only to take a ‘hard look’ at

environmental justice issues.”).

      93.    The CEQ regulations require federal agencies to provide an

opportunity for public participation. See 40 C.F.R. § 1506.6 (the agency must

“[m]ake diligent efforts to involve the public” in preparing environmental

documents, give “public notice of . . . the availability of environmental documents

so as to inform those persons . . . who may be interested or affected,” and “[s]olicit

appropriate information from the public”).

                        The Administrative Procedure Act

      94.    The APA provides for judicial review of agency actions such as those

at issue here and provides the standard of review for ESA citizen suit claims. A

reviewing court shall “hold unlawful and set aside” any Corps actions found to be

“arbitrary, capricious, an abuse of discretion, or otherwise not in accordance with

law.” 5 U.S.C. § 706(2)(A).

                           FACTUAL BACKGROUND

                        The Corps’ Reissuance of NWP 12

                                          38
       Case 4:21-cv-00047-BMM Document 1 Filed 05/03/21 Page 40 of 63



      95.    This Court previously held that the Corps violated the ESA by failing

to programmatically consult with the Services on the issuance of the 2017 iteration

of NWP 12, declared the permit unlawful and remanded it to the Corps for

compliance with the ESA. Northern Plains Resource Council et al. v. U.S. Army

Corps of Engineers, No. 4:19-cv-00044 (D. Mont.), appeal pending, No. 20-35412

(9th Cir.). The Court declined to rule on Plaintiffs’ NEPA and CWA claims;

however, it intimated that the Corps should reevaluate its compliance with these

statutes, stating that the Court “anticipates that the ESA Section 7(a)(2)

consultation will inform” the Corps’ NEPA and CWA assessments of NWP 12’s

environmental effects. Northern Plains Resource Council et al. v. U.S. Army Corps

of Engineers, 454 F. Supp. 3d 985, 994-6 (D. Mont., Apr. 15, 2020).

      96.    Following that decision, the Corps did not undertake any ESA

consultation with the Services on the 2017 NWP 12. It also did not address its

compliance with NEPA or the CWA, as the Court indicated was necessary.

      97.    On September 15, 2020, the Corps published a proposal to reauthorize

the Nationwide Permit program, well before the 2017 iteration of the NWPs was

set to expire in March of 2022. 85 Fed. Reg. 57,298. The Corps also proposed to

reissue the general conditions and definitions for all NWPs, with some

modifications. Id.




                                          39
       Case 4:21-cv-00047-BMM Document 1 Filed 05/03/21 Page 41 of 63



      98.    On November 16, 2020, Plaintiffs in this matter, among many others,

submitted comments to the Corps regarding the proposed NWPs. Plaintiffs’

comments outlined violations of the ESA, NEPA, and the CWA regarding the

NWPs, including NWP 12. These violations are substantially the same as the legal

violations at issue in the litigation over the 2017 NWP 12, since the Corps did not

take any action to remedy those claims for the new permit.

      99.    On January 13, 2021—just days before President Trump left office—

the Corps published a final decision (“Final Decision”) reissuing 12 of the existing

NWPs and issuing four new NWPs. 86 Fed. Reg. 2,744.

      100. The Final Decision included the reissuance of NWP 12, which

authorizes discharges of dredged or fill material into waters of the United States

associated with the construction, maintenance, or repair of oil and gas pipelines,

provided the activity does not result in the loss of greater than ½-acre of waters of

the United States.

      101. The 2021 NWP 12 is substantially the same as the previous version of

the permit, with very few changes. Perhaps the most notable change is that NWP

12 is now limited to oil and gas pipelines, while previous versions authorized a

much broader category of linear utility projects.

      102. Although the use of NWP 12 is limited to oil and gas pipelines with

up to a half-acre of loss of U.S. waters for each “single and complete project,” the

                                          40
       Case 4:21-cv-00047-BMM Document 1 Filed 05/03/21 Page 42 of 63



Corps defines that term as “that portion of the total linear project . . . that includes

all crossings of a single water of the United States (i.e., a single waterbody) at a

specific location.” Id. at 2877 (emphasis added). In other words, NWP 12 allows

pipeline projects to use NWP 12 separately at each location where the project

crosses a river, stream, or wetland. By contrast, non-linear projects can invoke

NWP 12 only once for the overall project, unless the separate components of the

project would have “independent utility” (i.e., if the components could function as

stand-alone projects). Id. at 2876.

      103. NWP 12 thus allows the Corps to treat numerous water crossings

along a proposed pipeline project—which often number in the hundreds or

thousands—as “single and complete projects” that each qualify separately under

NWP 12. There is no limit to the number of times that a single pipeline project can

use NWP 12, nor is there a maximum number of acres of water that a pipeline

project can impact while still being authorized under NWP 12. Because the Corps

treats each crossing separately, it does not use the total amount of loss attributable

to a project to determine whether the half-acre threshold has been met.

      104. The Corps rationalizes this practice by claiming that water crossings

on a linear pipeline are usually at “separate and distant” locations and/or separate

watersheds along a pipeline route such that cumulative effects are dissipated. See

id. at 2777.

                                           41
       Case 4:21-cv-00047-BMM Document 1 Filed 05/03/21 Page 43 of 63



      105. However, NWP 12 does not actually require that multiple crossings

along a linear project be “separate and distant” or in separate watersheds: it does

not define the phrase “separate and distant” or impose any spacing requirements,

and it does not require district engineers to make a “separate and distant” finding.

In fact, projects permitted by NWP 12 often have ten or more water crossings per

mile and dozens of water crossings on the same waterbody and/or watershed.

      106. The Corps further claims that district engineers, upon receipt of a

PCN for an NWP 12 project, will conduct a project-level review to ensure that all

water crossings “will cause only minimal adverse environmental effects when

performed separately, and will have only minimal cumulative adverse effect on the

environment,” as required by 33 U.S.C. § 1344(e)(1). Id. at 2745; see also id. at

2762 (“If, for a particular PCN, the district engineer determines that the individual

and cumulative adverse environmental effects would be more than minimal, he or

she will exercise discretionary authority and require an individual permit.”).

      107. However, NWP 12 requires a permittee to submit a PCN only if the

proposed project meets certain criteria. See, e.g., id. at 2860-1, 2868-9. If none of

these criteria is met, a project proponent may commence with the activity under

NWP 12 without notifying the Corps or the public at all.




                                          42
       Case 4:21-cv-00047-BMM Document 1 Filed 05/03/21 Page 44 of 63



      108. In fact, many project applicants proceed under NWP 12 without ever

submitting a PCN or notifying the Corps, and thus the Corps district engineers lack

the opportunity to evaluate the environmental effects of those projects at all.

                  The Corps’ Failure to Comply with the ESA

      109. Pipelines constructed in U.S. waters pursuant to NWP 12 “may

affect,” and are “likely to adversely affect,” species listed under the ESA and/or

destroy or adversely modify designated critical habitat, including through

construction-related habitat loss and degradation as well as leaks and spills of oil

into Corps’ jurisdictional waterways, with disastrous impacts on aquatic resources.

      110. In its Decision Document for NWP 12, the Corps acknowledged the

potential for harm to the environment and species that rely on areas affected by

NWP 12-authorized activities, including from inadvertent returns of drilling fluids;

fragmentation of terrestrial and aquatic ecosystems; leaks and spills of petroleum

products; conversion of wetlands resulting in loss of wetland functions as well as

permanent loss of wetland habitat and alteration of natural drainage patterns; and

adverse effects on water quality from increases in sediments and pollutants in the

water that impair the quality of fish and wildlife habitat by modifying or

eliminating areas used for nesting, foraging, resting, and reproduction.

      111. Pipeline construction and operation can also cause (and has caused)

immediate and irreparable impacts to ecosystem functions of streams and adjacent

                                          43
       Case 4:21-cv-00047-BMM Document 1 Filed 05/03/21 Page 45 of 63



wetlands through several means, including by: spreading invasive species;

damaging soils; degrading water quality and harming fish; causing cumulative

impacts to bank stability and floodplain vegetation leading to erosion,

sedimentation, release of toxic substances, and reduced biodiversity and

productivity; converting forested wetlands to scrub wetlands; and causing

cumulative adverse impacts from forest fragmentation, habitat loss, erosion, and

sedimentation, and soil nutrient loss. These impacts adversely affect hundreds of

listed species that rely on rivers, streams, and wetland habitats and other aquatic

resources across the country.

      112. The Corps did not undertake any ESA Section 7 consultation with the

Services regarding its reissuance of NWP 12 in 2021 to determine whether the

NWP 12 program may jeopardize listed species or adversely modify critical

habitat. Instead, the Corps concluded that programmatic consultation is not

required because all NWP 12 projects that “may affect” listed species are subject to

project-specific consultation pursuant to NWP General Condition 18, and therefore

the Corps’ issuance of NWP 12 has “no effect” on listed species. 86 Fed. Reg. at

2844-9, 2869.

      113. However, this is inconsistent with the Services’ regulations, which

require programmatic consultation even when project-specific review will

subsequently occur. See 84 Fed. Reg. at 44,997 (noting the ESA still requires a

                                          44
       Case 4:21-cv-00047-BMM Document 1 Filed 05/03/21 Page 46 of 63



programmatic consultation even if specific projects developed in the future are

subject to site-specific consultations).

      114. The project-specific consultations triggered by NWP General

Condition 18 cannot ensure that the NWP 12 program as a whole—including the

collective impacts of thousands of activities permitted under NWP 12—will not

result in jeopardy to listed species or adverse modification of critical habitat.

Programmatic consultation is necessary to allow the Services to analyze the

aggregate impacts of multiple projects under the NWP 12 program and to ensure

that appropriate program-wide criteria and safeguards are in place for tracking,

avoiding, minimizing, and mitigating such impacts.

      115. The Services specifically stated that the NWP program required

programmatic review when they issued the 2015 regulations defining framework

programmatic consultations. See 80 Fed. Reg. at 26,835 (“Examples of Federal

programs that provide such a framework include . . . the U.S. Army Corps of

Engineers’ Nationwide Permit Program.”).

      116. The Corps relies on permittees to submit PCNs pursuant to NWP

General Condition 18 when the permittees themselves acknowledge that their

activities “might” affect listed species. See NWP 12 Decision Document at 16.

This delegates the initial effects determination to the permittee. The PCN

requirement set forth in General Condition 18 cannot ensure that the Corps will

                                           45
       Case 4:21-cv-00047-BMM Document 1 Filed 05/03/21 Page 47 of 63



engage in project-specific Section 7 consultation for all projects utilizing NWP 12

that may affect listed species because there is no guarantee that a project applicant

will submit a PCN for every water crossing that “might” affect a listed species.

                   The Corps’ Failure to Comply with NEPA

      117. The Corps’ reissuance of NWP 12 is a major federal action that

requires compliance with NEPA. See 42 U.S.C. § 4332(2)(C). The Corps issued an

EA and FONSI for its reissuance of NWP 12 dated January 4, 2021 (the NWP 12

Decision Document).

      118. The NWP 12 EA is the Corps’ only NEPA document for an estimated

9,560 uses of NWP 12 per year nationwide. The Corps will not prepare any further

NEPA analysis for individual projects that are permitted, verified, or authorized by

NWP 12. See, e.g., 86 Fed. Reg. at 2778 (“Corps Headquarters fulfills the

requirements of NEPA when it finalizes the environmental assessment in its

national decision document for the issuance or reissuance of an NWP. An NWP

verification issued by a district engineer does not require separate NEPA

documentation.”). In fact, for oil pipelines there is no guarantee that any other

federal agency will conduct any project-level NEPA review because there is no

federal statute governing oil pipeline permitting.

      119. The NWP 12 EA is narrowly limited to discussing the impacts of

discharges of fill material into waterways. It does not discuss the full range of

                                          46
       Case 4:21-cv-00047-BMM Document 1 Filed 05/03/21 Page 48 of 63



direct, indirect, and cumulative impacts associated with oil pipelines or other utility

projects permitted by NWP 12.

      120. For example, the NWP 12 EA does not evaluate the risks or impacts

of pipeline leaks and spills into waterways, nor does it discuss the various types of

gas and oil transported by pipelines permitted by NWP 12 or their respective

characteristics, impacts, or spill response requirements. Instead, the Corps’ NWP

12 EA simply states:

      The Corps does not have the authority to take actions to prevent or
      control potential leaks or spills that may occur during the construction or
      operation of oil or natural gas pipelines. Since the Corps does not
      regulate the release of oil, natural gas, or products derived from oil or
      natural gas, it is not required to perform a detailed analysis of the effects
      of those possible future leaks or spills because those leaks or spills are
      not an effect of the Corps’ proposed action.

NWP 12 Decision Document at 8.

   121. The NWP 12 EA acknowledges that oil and gas pipeline crossings

constructed with “horizontal directional drilling” (or HDD) technology presents a

risk of “frac-outs,” or “inadvertent returns of drilling fluids to waters of the United

States,” which occur when pressurized fluids and drilling lubricants escape the

active drilling bore, migrate up through the soils or bedrock, and are released to the

surface at or near the construction site or in the waterbody. However, the NWP 12

EA fails to evaluate those risks or impacts, instead simply concluding: “The Corps

does not have jurisdiction over inadvertent returns, leaks, or spills that may occur

                                          47
          Case 4:21-cv-00047-BMM Document 1 Filed 05/03/21 Page 49 of 63



during horizontal directional drilling to install or replace oil or natural gas

pipelines.” NWP 12 Decision Document at 12.

          122. The NWP 12 EA also fails to evaluate the climate change impacts

associated with NWP 12, including the potential for increased greenhouse gas

emissions caused by pipeline construction and/or the lifecycle emissions associated

with the gas and oil transported by NWP 12 projects. Instead, the NWP 12 EA

states:

          The Corps does not have the authority to regulate the operation of any
          oil or natural gas pipeline, or the emissions that result from combustion
          of oil or natural gas, or from the industrial processes that derive other
          products from oil or natural gas. Therefore, under the current NEPA
          regulations, the Corps is not required to evaluate those upstream and
          downstream impacts, including potential impacts on the planet’s
          climate.

Id. at 9-10. See also id. at 91 (“The Corps does not have the authority to control

the burning of fossil fuels or the adverse environmental effects that are caused

by burning those fossil fuels to produce energy.”).

          123. The NWP 12 EA also does not evaluate the impacts associated with

the permanent conversion of forested wetlands to lesser quality wetlands

associated with pipeline rights of way. However, the EA does acknowledge that

forested wetland will be permanently converted. See, e.g., NWP 12 Decision

Document at 92 (“The construction of oil or natural gas pipeline rights-of-way

through forested wetlands may result in the conversion of forested wetlands to

                                             48
       Case 4:21-cv-00047-BMM Document 1 Filed 05/03/21 Page 50 of 63



scrub-shrub or emergent wetlands. Those conversions may be permanent to

maintain the oil or natural gas pipeline in good, operational order. The conversion

of wetlands to other types of wetlands may result in the loss of certain wetland

functions, or the reduction in the level of wetland functions being performed by the

converted wetland.”).

      124. The NWP 12 EA purports to contain a cumulative effects analysis, but

that analysis includes only a summary of historic and current causes of wetlands

depletion in the United States; discusses U.S. waters and species or habitat loss

generally; and estimates the total acreage and condition of wetlands in the United

States. The NWP 12 EA does not discuss any cumulative impacts specifically

associated with the construction, maintenance, operation, or repair of oil or gas

pipelines; the cumulative effects associated with the creation and permanent

maintenance of pipeline rights-of-way such as forest fragmentation, habitat loss,

erosion and sedimentation, soil nutrient loss, aesthetic impairment, etc.; or the

cumulative effects from using NWP 12 hundreds or even thousands of times, often

in close proximity, to approve massive pipeline projects. In fact, the cumulative

effects analysis in the NWP 12 EA is the same boilerplate language contained

verbatim in the decision documents for each of the other NWPs.

      125. The NWP 12 EA fails to evaluate the environmental justice

implications of Nationwide Permit 12 activities. Instead, the Corps summarily

                                          49
       Case 4:21-cv-00047-BMM Document 1 Filed 05/03/21 Page 51 of 63



concludes that the NWPs as a whole “are not expected to have any discriminatory

effect or disproportionate negative impact on any community or group, and

therefore are not expected to cause any disproportionately high and adverse

impacts to minority or low-income communities.” 86 Fed. Reg. 2744, 2859

(January 13, 2021).

      126. Rather than evaluate the full host of direct, indirect, and cumulative

impacts associated with pipelines and other activities permitted by NWP 12, the

NWP 12 EA appears to defer much of its analysis to the project level. For example,

the EA states:

      During their reviews of PCNs, district engineers document their
      conclusions as to whether the proposed activity will result in no more
      than minimal adverse environmental effects, or whether it is necessary
      to exercise discretionary authority and require an individual permit for
      the proposed activity. This documentation includes the district
      engineer’s consideration of cumulative effects.

NWP 12 Decision Document at 17. However, the Corps division or district

engineer performs no further NEPA analysis when projects proceed under NWP

12, even upon issuance of verifications for specific projects.

      127. The Corps asserts that its limited analysis of the environmental

impacts of the NWPs in the Decision Documents is consistent with the 2020 CEQ

regulations which “altered how cumulative effects are considered under NEPA.”

86 Fed. Reg. 2842.


                                         50
        Case 4:21-cv-00047-BMM Document 1 Filed 05/03/21 Page 52 of 63



       128. However, the Corps’ reliance on the 2020 CEQ NEPA regulations to

ignore specific impacts of NWP 12 violates NEPA. 4 NEPA specifically requires an

evaluation of “any adverse environment effects which cannot be avoided should

the proposal be implemented,” 42 U.S.C. § 4332(2)(C) (emphasis added), which

cannot be accomplished if the agency ignores the cumulative effects of its actions,

particularly in the context of a nationwide permit that will be used thousands of

times each year for major oil and gas pipeline projects across the country.

       129. Furthermore, NEPA requires the Corps to evaluate the cumulative

effects of NWP 12 activities where, as here, a cumulative effects determination is

an essential precondition to the Corps’ issuance of a NWP pursuant to the CWA.

See, e.g., 33 U.S.C. § 1344(e)(1); 33 C.F.R. § 323.2(h); 33 C.F.R. § 320.4; 40

C.F.R. § 230.7(b).


                           FIRST CLAIM FOR RELIEF

    The Corps’ reissuance of NWP 12 violated the Endangered Species Act, 16
                U.S.C. §§ 1531-1544, and applicable regulations

       130. Plaintiffs reallege, as if fully set forth herein, each and every

allegation contained in the preceding paragraphs.




4
 As set forth above, the 2020 CEQ regulations are subject to several challenges
and could soon be vacated by a court or rescinded by the Biden administration.
                                          51
       Case 4:21-cv-00047-BMM Document 1 Filed 05/03/21 Page 53 of 63



      131. The Corps has a duty pursuant to ESA Section 7(a)(2) to ensure that

its actions are not likely to jeopardize the continued existence of endangered and

threatened species or result in the destruction or adverse modification of such

species critical habitat. 16 U.S.C. § 1536(a)(2).

      132. NWP 12 allows activities that result in direct harm to listed species

from habitat loss and fragmentation, sedimentation and contamination of waters

relied on by listed species, as well as indirect impacts associated with oil spills and

climate change.

      133. The Corps’ reissuance of NWP 12 was therefore an agency action that

“may affect” listed species, and the Corps was required to undertake programmatic

ESA Section 7 consultation to ensure that activities authorized and undertaken

pursuant to the NWP 12 program will not jeopardize the continued existence of

listed species or result in adverse modification of designated critical habitat. Id.

      134. The ESA requires that the Corps consider the collective, national-

scale programmatic impacts of NWP 12 on listed species. Programmatic

consultation is necessary to analyze the additive effects of NWP 12-authorized

activities on listed species, in order to avoid piecemeal destruction of habitat that

may jeopardize species in violation of ESA Section 7. In fact, when the Services

issued the 2015 regulations defining framework programmatic consultations, they




                                           52
        Case 4:21-cv-00047-BMM Document 1 Filed 05/03/21 Page 54 of 63



used the Corps’ NWP program as a specific example of a federal program where

programmatic consultation would be required. 80 Fed. Reg. at 26,835.

       135. Programmatic consultation on NWP 12 is necessary to afford the

Services the opportunity to identify where NWP 12 may be problematic for listed

species or critical habitat, and to provide reasonable and prudent measures to

minimize take, such as measures to ensure that the Corps gathers and analyzes

sufficient data to prevent jeopardy to listed species, and to ensure that incidental

take does not occur at unsustainable levels.

       136. The Corps’ reliance on future project-specific consultations to support

its “no effect” determination for NWP 12 is inconsistent with the applicable

regulations, which require programmatic review of NWP 12 as well as project-

specific consultations. See 50 C.F.R. § 402.14(c) (project-specific consultation

“does not relieve the Federal agency of the requirements for considering the effects

of the action as a whole”); 84 Fed. Reg. 44,976, 44,997 (Aug. 27, 2019) (the ESA

“still requires a programmatic consultation to meet the requirements of section

7(a)(2)[,]” even if “specific projects . . . developed in the future . . . are subject to

site-specific stepped-down, or tiered consultations where incidental take is

addressed”).

       137. The Corps has not even ensured that project-specific consultation will

occur for every NWP 12-authorized project that “may affect” listed species. The

                                            53
       Case 4:21-cv-00047-BMM Document 1 Filed 05/03/21 Page 55 of 63



Corps relies on project proponents to submit a PCN where listed species “might

be” affected so that the Corps can determine whether project-specific consultation

is necessary. However, this impermissibly turns the initial effect determination

over to non-federal applicants, whereas ESA Section 7(a)(2) requires federal

agencies to make that determination. See 50 C.F.R. § 402.14(a). The Corps’

reliance on permittees means that if those parties fail to notify the Corps for any

reason, the agency will have no awareness that impacts to listed species were

possible and thus no basis for consulting, in violation of the ESA.

      138. Regardless, the project-specific consultations contemplated by NWP

General Condition 18 cannot satisfy the Corps’ ESA Section 7 duty to consult on

NWP as a whole. Project-specific consultations cannot ensure that the aggregate

impacts from the program will not jeopardize listed species or adversely modify

critical habitat, and the Corps’ NWP 12 scheme for ESA compliance therefore

improperly curtails consultation on the NWP’s full effects, in violation of the ESA.

50 C.F.R. § 402.14(c)(4) & (g)(3), (4).

      139. The Corps’ failure to undertake and complete programmatic ESA

Section 7 consultation with the Services on the issuance of NWP 12 constitutes a

failure to ensure, as mandated by the ESA, that the NWP 12 program is not likely

to jeopardize the existence of listed species or result in destruction or adverse

modification of critical habitat, in violation of Section 7 of the ESA, 16 U.S.C.

                                          54
       Case 4:21-cv-00047-BMM Document 1 Filed 05/03/21 Page 56 of 63



§ 1536, and the ESA’s implementing regulations. Such action is arbitrary,

capricious, an abuse of discretion and otherwise not in accordance with law within

the meaning of the APA. 5 U.S.C. § 706(2).

                        SECOND CLAIM FOR RELIEF

The Corps’ reissuance of NWP 12 violated the National Environmental Policy
Act, 42 U.S.C. §§ 4321 et seq., applicable regulations, and the Administrative
                     Procedure Act, 5 U.S.C. §§ 701-706

      140. Plaintiffs reallege, as if fully set forth herein, each and every

allegation contained in the preceding paragraphs.

      141. The Corps’ reissuance of NWP 12 was a major federal action that

requires compliance with NEPA. See 42 U.S.C. § 4332(2)(C).

      142. The Corps issued an EA/FONSI for its reissuance of NWP 12, which

constitutes the Corps’ only NEPA document for an estimated 9,560 activities per

year using NWP 12. The Corps will not prepare any further NEPA analysis for

individual projects that are permitted or authorized by NWP 12.

      143. The Corps’ EA violated NEPA by failing to take the requisite hard

look at the significant environmental effects of reissuing NWP 12 (i.e., the impacts

of projects permitted or authorized by NWP 12). See, e.g., 40 C.F.R. §§ 1502.1,

1502.16(a), (b), 1501.9(e). Among other things, the NWP 12 EA failed to

adequately analyze:




                                         55
 Case 4:21-cv-00047-BMM Document 1 Filed 05/03/21 Page 57 of 63



      a.     The risks and impacts of gas leaks and crude oil spills from

pipelines approved by NWP 12, including but not limited to spills into Corps

jurisdictional waterways and an examination of the various types of crude oil

products transported by NWP 12 projects and their respective properties,

characteristics, environmental impacts, or spill response requirements;

      b.     The environmental impacts associated with the construction and

maintenance of pipeline rights of way, both within and outside of Corps

jurisdictional waterways, including but not limited to the permanent

conversion of forested wetlands to lower quality wetlands, forest

fragmentation, habitat loss, erosion and sedimentation, soil nutrient loss, and

aesthetic impairment;

      c.     The risks and environmental impacts associated with frac-outs,

or inadvertent returns, leaks, or spills of drilling fluids during installation of

oil and gas pipelines using horizontal directional drilling;

      d.     The climate change impacts of NWP 12, including but not

limited to the potential for increased lifecycle greenhouse gas emissions

resulting from oil and gas pipelines approved by NWP 12;

      e.     The cumulative impacts of NWP 12, including the effects of

multiple uses of NWP 12 for the same pipeline within particular watersheds,




                                     56
       Case 4:21-cv-00047-BMM Document 1 Filed 05/03/21 Page 58 of 63



      regions, or other sensitive areas; and the impacts of other past, future, and

      reasonably foreseeable projects; and

             f.    The environmental justice impacts of NWP 12.

      144. The Corps’ reliance on the changes made to the CEQ NEPA

regulations in 2020 to avoid an analysis of the full range of impacts of NWP 12—

including the indirect and cumulative impacts described above—violates NEPA.

Absent an analysis of all the environmental impacts of NWP 12—including

indirect and cumulative impacts discussed herein—the Corps did not, and could

not, take the “hard look” at NWP 12 “to the fullest extent possible,” as NEPA

requires. See 42 U.S.C. § 4332(2)(C). Therefore, the Corps’ failure to include an

analysis of those impacts is arbitrary and capricious.

      145. Furthermore, the Corps’ FONSI for NWP 12 was itself arbitrary and

capricious, since the agency failed to make a convincing case that the impacts of

issuing NWP 12 are not significant. The environmental impacts associated with the

Corps’ reissuance of NWP 12 are “significant,” 40 C.F.R. § 1501.3(b), and thus by

preparing an EA/FONSI rather than an EIS for its NWP 12 reissuance, the Corps

violated NEPA, 42 U.S.C. § 4332(2)(C), and its implementing regulations.

      146. For the reasons set forth above, the Corps’ reissuance of NWP 12

violated NEPA. It was arbitrary and capricious, an abuse of discretion, or




                                         57
        Case 4:21-cv-00047-BMM Document 1 Filed 05/03/21 Page 59 of 63



otherwise not in accordance with law, and contrary to the APA. See 5 U.S.C. §

706(2)(A).

                           THIRD CLAIM FOR RELIEF

  The Corps’ reissuance of NWP 12 violated the Clean Water Act, 33 U.S.C.
   § 1344(e), applicable regulations, and the Administrative Procedure Act,
                              5 U.S.C. §§ 701-706

       147. Plaintiffs reallege, as if fully set forth herein, each and every

allegation contained in the preceding paragraphs.

       148. Section 404(e) of the CWA allows the Corps to issue NWPs only for

categories of projects that the agency determines “are similar in nature, will cause

only minimal adverse environmental effects when performed separately, and will

have only minimal cumulative adverse effect on the environment.” 33 U.S.C.

§ 1344(e)(1).

       149. NWP 12 permits or authorizes the construction and operation of

pipelines and associated facilities that do not result in the loss of greater than a

half-acre of waters of the United States “for each single and complete project.” 86

Fed. Reg. at 2860. However, the Corps defines “single and complete linear

project” as “that portion of the total linear project . . . that includes all crossings of

a single water of the United States (i.e., a single waterbody) at a specific location.”

Id. at 2877 (emphasis added). The effect of this definition is to artificially treat

each water crossing along a proposed pipeline project, which often number in the

                                            58
       Case 4:21-cv-00047-BMM Document 1 Filed 05/03/21 Page 60 of 63



hundreds or thousands, as a “single and complete project” that qualifies separately

under NWP 12.

      150. There is no limit to the number of times that a single pipeline project

can use NWP 12, nor is there a total maximum number of acres of waters of the

United States that a pipeline project can impact while still being authorized under

NWP 12.

      151. NWP 12 relies on the discretion of division and district engineers to

ensure, on a project-by-project basis, that the activities will have no more than

minimal effects. However, this project-level review by Corps district or division

engineers fails to ensure projects permitted by NWP 12 will have only minimal

adverse environmental effects because for many projects that proceed under NWP

12, an applicant is not required to submit a PCN or notify the Corps at all, and thus

the Corps does not have an opportunity to evaluate the adverse environmental

effects of those projects.

      152. For those projects where a PCN is required, project-level review by

Corps district or division engineers still fails to ensure that the multiple water

crossings for projects permitted by NWP 12 will have only minimal adverse

environmental effects, either individually or cumulatively, because the Corps never

considers the cumulative effects of multiple water crossings for pipeline projects.




                                           59
       Case 4:21-cv-00047-BMM Document 1 Filed 05/03/21 Page 61 of 63



      153. In short, NWP 12 permits pipeline projects to use the NWP numerous

times along a pipeline or utility route—even if there are high concentrations of

water crossings in specific areas—with no mechanism to ensure impacts would be

minimal. Thus, the Corps failed to ensure that projects authorized by NWP 12

“will cause only minimal adverse environmental effects when performed

separately, and will have only minimal cumulative adverse effect on the

environment” as required by 33 U.S.C. § 1344(e)(1) and Corps regulations. See,

e.g., 33 C.F.R. § 320.4; 40 C.F.R. § 230.7.


                             PRAYER FOR RELIEF

      WHEREFORE, Plaintiffs respectfully request that this Court:

a)   Declare the Corps’ issuance of NWP 12 in violation of the Endangered

     Species Act, the National Environmental Policy Act, the Clean Water Act, the

     Administrative Procedure Act, and applicable regulations;

b)   Remand NWP 12 to the Corps for compliance with the National

     Environmental Policy Act, the Clean Water Act, and the Endangered Species

     Act;

c)   Vacate NWP 12, in whole or in part, and/or set a date certain for completion

     of the ESA Section 7 consultation and NEPA review processes;

d)   Award Plaintiffs their costs, expenses, and attorneys’ fees under applicable

     law; and
                                         60
       Case 4:21-cv-00047-BMM Document 1 Filed 05/03/21 Page 62 of 63



e)   Provide for such other relief as the Court deems just and appropriate.



Dated: May 3, 2021              Respectfully submitted,


                                       /s/ Timothy M. Bechtold
                                       Timothy M. Bechtold
                                       Bechtold Law Firm, PLLC
                                       P.O. Box 7051
                                       Missoula, MT 59807
                                       (406) 721-1435
                                       tim@bechtoldlaw.net
                                       Attorney for all Plaintiffs

                                       /s/ Jared Margolis
                                       Jared Margolis
                                       Center for Biological Diversity
                                       2852 Willamette St. # 171
                                       Eugene, OR 97405
                                       (802) 310-4054
                                       jmargolis@biologicaldiversity.org

                                       /s/ Eric Glitzenstein
                                       Eric Glitzenstein
                                       Center for Biological Diversity
                                       1411 K Street, NW, Suite 1300
                                       Washington, DC 20005
                                       (202) 849-8401
                                       eglitzenstein@biologicaldiversity.org
                                       Attorneys for Center for Biological
                                       Diversity, Friends of the Earth, and
                                       Waterkeeper

                                       /s/ Doug Hayes
                                       Doug Hayes
                                       Sierra Club Environmental Law Program
                                       1650 38th Street, Suite 102W
                                       Boulder, CO 80301

                                         61
Case 4:21-cv-00047-BMM Document 1 Filed 05/03/21 Page 63 of 63



                            (303) 449-5595
                            doug.hayes@sierraclub.org
                            Attorney for Sierra Club and Montana
                            Environmental Information Center




                              62
